UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end:10/31 Date of reporting period: 1/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. January 31, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components.6% Delphi Automotive 46,633 3,205,086 General Motors 72,798 2,374,671 Banks6.4% Bank of America 678,262 10,275,669 Citigroup 193,727 9,095,483 JPMorgan Chase & Co. 306,254 16,654,093 PNC Financial Services Group 58,814 4,972,136 Regions Financial 318,679 2,772,507 U.S. Bancorp 92,812 3,889,751 Wells Fargo & Co. 197,264 10,241,947 Capital Goods8.1% Cummins 57,990 8,087,285 Danaher 77,316 6,369,292 Honeywell International 207,534 20,288,524 Northrop Grumman 14,704 2,307,793 Owens Corning 103,826 4,158,231 Precision Castparts 28,378 5,678,438 Raytheon 80,090 8,013,005 United Technologies 158,534 18,196,533 Commercial & Professional Services.6% Tyco International 140,181 Consumer Durables & Apparel2.4% Michael Kors Holdings 81,398 a 5,762,164 NIKE, Cl. B 67,491 6,226,045 PVH 52,125 5,747,303 Under Armour, Cl. A 51,539 a 3,714,931 Consumer Services.8% Carnival 168,426 Diversified Financials7.9% American Express 10,330 833,528 Ameriprise Financial 85,530 10,686,118 Berkshire Hathaway, Cl. B 111,612 a 16,062,083 BlackRock 14,338 4,882,232 Discover Financial Services 53,389 2,903,294 Goldman Sachs Group 53,601 9,241,348 Intercontinental Exchange 29,444 6,057,514 Invesco 78,590 2,886,611 Morgan Stanley 176,203 5,957,423 TD Ameritrade Holding 176,367 5,712,527 Voya Financial 159,022 6,203,448 Energy8.9% Anadarko Petroleum 88,977 7,273,870 EOG Resources 77,916 6,936,861 Kinder Morgan 103,272 4,239,316 Marathon Oil 124,231 3,304,545 Occidental Petroleum 294,651 23,572,080 Phillips 66 121,796 8,564,695 Schlumberger 249,506 20,556,799 Valero Energy 116,805 6,176,648 Exchange-Traded Funds.3% iShares Russell 1000 Value ETF 30,174 Food & Staples Retailing2.6% Costco Wholesale 47,617 6,808,755 CVS Health 171,038 16,789,090 Food, Beverage & Tobacco5.9% Coca-Cola Enterprises 247,511 10,420,213 ConAgra Foods 206,478 7,315,515 Molson Coors Brewing, Cl. B 58,875 4,470,379 Mondelez International, Cl. A 143,122 5,043,619 PepsiCo 233,117 21,861,712 Philip Morris International 49,569 3,977,417 Health Care Equipment & Services5.3% Cardinal Health 123,211 10,249,923 McKesson 61,830 13,148,150 Medtronic 43,210 3,085,194 Omnicare 89,062 6,677,869 UnitedHealth Group 143,487 15,245,494 Household & Personal Products.6% Estee Lauder, Cl. A 78,125 Insurance2.2% Allstate 67,577 4,716,199 American International Group 68,297 3,337,674 Hartford Financial Services Group 87,622 3,408,496 Marsh & McLennan 97,849 5,261,341 MetLife 70,353 3,271,415 Materials3.7% Dow Chemical 143,450 6,478,202 International Paper 49,152 2,588,344 Martin Marietta Materials 111,965 12,063,109 Potash Corp of Saskatchewan 87,663 3,203,206 Praxair 35,677 b 4,302,289 Vulcan Materials 69,017 4,866,389 Media4.6% AMC Networks, Cl. A 65,734 a 4,384,458 CBS, Cl. B 71,757 3,933,001 Comcast, Cl. A 149,342 7,936,781 Interpublic Group of Companies 338,803 6,755,732 Omnicom Group 100,080 7,285,824 Regal Entertainment Group, Cl. A 103,929 2,199,138 Time Warner 26,049 2,029,999 Twenty-First Century Fox, Cl. A 147,636 4,895,610 Viacom, Cl. B 23,405 1,507,750 Walt Disney 10,115 920,060 Pharmaceuticals, Biotech & Life Sciences11.1% AbbVie 64,096 3,868,194 Actavis 26,946 a 7,182,187 Alexion Pharmaceuticals 29,699 a 5,442,045 Amgen 25,795 3,927,547 Biogen Idec 21,646 a 8,423,757 Bristol-Myers Squibb 67,861 4,089,982 Celgene 80,306 a 9,569,263 Eli Lilly & Co. 49,045 3,531,240 Endo International 16,600 a 1,321,526 Gilead Sciences 113,914 a 11,941,605 Illumina 30,675 a 5,987,453 Merck & Co. 97,170 5,857,408 Perrigo Company 36,656 5,562,181 Pfizer 425,656 13,301,750 Regeneron Pharmaceuticals 9,682 a 4,034,102 Vertex Pharmaceuticals 58,931 a 6,490,660 Real Estate.5% American Tower 42,252 c Retailing3.4% Dollar General 69,725 a 4,675,758 Home Depot 94,437 9,861,111 Kohl's 49,812 2,974,773 Priceline Group 7,467 a 7,537,787 Ulta Salon, Cosmetics & Fragrance 40,515 a 5,345,549 Semiconductors & Semiconductor Equipment2.3% Applied Materials 392,830 8,972,237 Microchip Technology 117,147 5,283,330 Texas Instruments 130,709 6,986,396 Software & Services11.8% Accenture, Cl. A 84,305 7,084,149 Adobe Systems 60,649 a 4,253,314 Akamai Technologies 56,032 a 3,258,541 Cognizant Technology Solutions, Cl. A 102,316 a 5,538,365 Facebook, Cl. A 172,881 a 13,123,397 Fortinet 147,320 a 4,404,131 Google, Cl. A 16,316 a 8,770,666 Google, Cl. C 16,316 a 8,721,228 Intuit 74,161 6,438,658 LinkedIn, Cl. A 18,947 a 4,258,149 Microsoft 255,976 10,341,430 Oracle 234,661 9,829,949 salesforce.com 120,445 a 6,799,120 ServiceNow 17,230 a 1,256,067 Visa, Cl. A 51,441 13,112,825 Technology Hardware & Equipment7.8% Apple 379,105 44,415,942 Cisco Systems 580,998 15,318,012 EMC 317,924 8,243,769 Hewlett-Packard 69,617 2,515,262 Telecommunication Services.6% Windstream Holdings 696,771 b Transportation.6% Delta Air Lines 25,207 1,192,543 FedEx 27,003 4,566,477 Utilities.7% Exelon 57,914 2,087,221 NextEra Energy 5,844 638,399 NRG Yield, Cl. A 71,298 3,770,238 Total Common Stocks (cost $713,985,560) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,819,518) 6,819,518 d Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,788,094) 1,788,094 d Total Investments (cost $722,593,172) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2015 , the value of the fund's securities on loan was $5,931,633 and the value of the collateral held by the fund was $6,163,660, consisting of cash collateral of $1,788,094 and U.S. Government & Agency securities valued at $4,375,566. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $189,941,454 of which $201,444,174 related to appreciated investment securities and $11,502,720 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.8 Pharmaceuticals, Biotech & Life Sciences 11.1 Energy 8.9 Capital Goods 8.1 Diversified Financials 7.9 Technology Hardware & Equipment 7.8 Banks 6.4 Food, Beverage & Tobacco 5.9 Health Care Equipment & Services 5.3 Media 4.6 Materials 3.7 Retailing 3.4 Food & Staples Retailing 2.6 Consumer Durables & Apparel 2.4 Semiconductors & Semiconductor Equipment 2.3 Insurance 2.2 Money Market Investments .9 Consumer Services .8 Utilities .7 Automobiles & Components .6 Commercial & Professional Services .6 Household & Personal Products .6 Telecommunication Services .6 Transportation .6 Real Estate .5 Exchange-Traded Funds .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 891,935,795 - - Equity Securities - Foreign Common Stocks+ 8,965,370 - - Exchange-Traded Funds 3,025,849 - - Mutual Funds 8,607,612 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
